Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An Interview initiated on 5/27/2022 resulted in the following: 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Ali Assar on 6/2/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method of a User Equipment (UE), the method comprising:
	receiving a configured grant; 
receiving a Random Access Response (RAR) grant via a Physical Downlink Shared Channel (PDSCH), wherein a first Physical Uplink Shared Channel (PUSCH) of the RAR grant overlaps with a second PUSCH of the configured grant; and
one of:
transmitting the first PUSCH based upon a last symbol of the RAR grant being at least a first time duration earlier than an initial symbol of a transmission occasion of the configured grant, and overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant; or
transmitting the second PUSCH based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant, and not overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant.

2.	(Currently Amended) The method of claim 1, comprising: 
the 

3.	(Currently Amended) The method of claim 1, comprising:
	the not overriding the configured grant with the RAR grant. 

4.	(Currently Amended) The method of claim [[3]] 1, comprising 
	the 

5.	(Original) The method of claim 1, wherein:
	the transmitting the second PUSCH is performed based upon a time at which the RAR grant is received.

6.	(Currently Amended) The method of claim [[5]] 1, wherein 
	the not overriding the configured grant with the RAR grant is based upon a 

7.	(Currently Amended) The method of claim 1, comprising 
	the transmitting the second PUSCH 

8.	(Currently Amended) A User Equipment (UE), comprising:
a control circuit;
a processor installed in the control circuit; and
a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations, the operations comprising:	
receiving a configured grant; 
receiving a Random Access Response (RAR) grant via a Physical Downlink Shared Channel (PDSCH), wherein a first Physical Uplink Shared Channel (PUSCH) of the RAR grant overlaps with a second PUSCH of the configured grant; and
one of:
transmitting the first PUSCH based upon a last symbol of the RAR grant being at least a first time duration earlier than an initial symbol of a transmission occasion of the configured grant[[;]], and overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant; or
transmitting the second PUSCH based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant, and not overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant.

9.	(Currently Amended) The UE of claim 8, the operations comprising:
the overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant.   

10.	(Currently Amended) The UE of claim 8, the operations comprising:
	the not overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant. 

11.	(Currently Amended) The UE of claim 8, the operations comprising: 
	the 

12. 	(Currently Amended) The UE of claim 8, the operations comprising: 
	the 

13.	(Currently Amended) The UE of claim 8, wherein:
	
	the transmitting the second PUSCH is performed based upon a time at which the RAR grant is received 
	 
14.	(Currently Amended) A non-transitory computer-readable medium comprising processor-executable instructions that when executed by a User Equipment (UE) cause performance of operations, the operations comprising:
	receiving a configured grant; 
receiving a Random Access Response (RAR) grant via a Physical Downlink Shared Channel (PDSCH), wherein a first Physical Uplink Shared Channel (PUSCH) of the RAR grant overlaps with a second PUSCH of the configured grant; and
one of:
transmitting the first PUSCH based upon a last symbol of the RAR grant being at least a first time duration earlier than an initial symbol of a transmission occasion of the configured grant, and overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant; or
transmitting the second PUSCH based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant, and not overriding the configured grant with the RAR grant based upon the last symbol of the RAR grant not being at least the first time duration earlier than the initial symbol of the transmission occasion of the configured grant.

15.	(Currently Amended) The non-transitory computer-readable medium of claim 14, the operations comprising: 
the 

16.	(Currently Amended) The non-transitory computer-readable medium of claim 14, the operations comprising:
	the not overriding the configured grant with the RAR grant. 

17.	(Currently Amended) The non-transitory computer-readable medium of claim [[16]] 14, comprising 
	the 

18.	(Original) The non-transitory computer-readable medium of claim 14, wherein:
	the transmitting the second PUSCH is performed based upon a time at which the RAR grant is received.

19.	(Currently Amended) The non-transitory computer-readable medium of claim [[18]] 14, wherein 
	the not overriding the configured grant with the RAR grant is based upon a 

20.	(Currently Amended) The non-transitory computer-readable medium of claim 14, comprising 
the transmitting the second PUSCH 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	
	The Instant Invention is directed towards intra-UE multiplexing of dynamic grants (DG) and configured grants (CG) as described by R1-1900337 (e.g. proposal 5). Applicant has amended with detail and precision to overcome the cited prior art. 


Allowable Subject Matter
Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415